DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 5/10/2021 is accepted.
Double Patenting
2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claims 1-16 respectively U.S. Patent No. 11,033,184 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant application 17/315,994
Regarding claim 1, A self-illuminated handheld device for retinal examination of a subject, said device comprising: a viewing lens; a contact lens to be applied to an eye; an integrated light source; an annular light channel through which light from the integrated light source is transmitted to the eye; and a light baffle separating the integrated light source and the light channel from a central aperture between the viewing lens and the contact lens.  
Regarding claim 2, wherein the annular light channel is located behind, around, adjacent to or through the contact lens.  
Regarding claim 3, wherein the annular light channel is a thinning of the contact lens, a portion of the contact lens that differs in power, a gap ground into or provided in the contact lens, a gap around or adjacent to the contact lens, or a space behind or adjacent to the contact lens.  
Regarding claim 4,further comprising: a diffusing insert located in the light channel.  
Regarding claim 5, wherein the diffusing insert is a fiber optic block.  
Regarding claim 6,wherein the diffusing insert is a mini-optical diffuser.  
Regarding claim 7, further comprising: a power source in communication with the integrated light source.  
Regarding claim 8, wherein the power source is integrated into the device.  
Regarding claim 9, further comprising: an adjustable optical mask.  
Regarding claim 10, wherein the adjustable optical mask is mechanical, such as an embedded diaphragm.  
Regarding claim 11, wherein the adjustable optical mask is electronic, such as a transparent liquid crystal display (LCD).  
Regarding claim 12, wherein the device is smaller than about 80mm x 100mm x 40mm.  
Regarding claim 13, wherein the device is smaller than about 100 mm^3.  
Regarding claim 1, wherein the device is smaller than about 40mm x 50mm x 20mm.  
Regarding claim 15, wherein the device is larger than about 40mm x 50mm x 20mm and smaller than about 100mm^3.  
Regarding claim 16, further comprising: a controller providing for selective illumination of the eye.  
Regarding claim 17, wherein the controller is capable of controlling at least one of the brightness, pattern, or timing of the light from the integrated light source.  
Regarding claim 18,further comprising: a plurality of fiber optic cables transmitting light from the integrated light source and providing a ring of illumination through the annular light channel.  
Regarding claim 19., wherein the annular light channel is located behind, around, adjacent to or through the contact lens.  
Regarding claim 20, wherein the annular light channel is a thinning of the contact lens, a portion of the contact lens that differs in power, a gap ground into or provided in the contact lens, a gap around or adjacent to the contact lens, or a space or adjacent to behind the contact lens.  
U.S.Patent No. US 11,033,184 B2
Regarding claim 1, A self-illuminated handheld device for retinal examination of a subject, said device comprising: a viewing lens; a contact lens to be applied to an eye; an integrated light source; an annular light channel through which light from the integrated light source is transmitted to the eye; and a light baffle separating the integrated light source and the light channel from a central aperture between the viewing lens and the contact lens; and  wherein the device is smaller than about 80mm x 100mm x 40mm and  wherein the device is smaller than about 100 mm^3 and  wherein the device is smaller than about 40mm x 50mm x 20mm and wherein the device is larger than about 40mm x 50mm x 20mm and smaller than about 100mm^3.  
 
Regarding claim 2, wherein the annular light channel is located behind, around, adjacent to or through the contact lens.  
Regarding claim 3, wherein the annular light channel is a thinning of the contact lens, a portion of the contact lens that differs in power, a gap ground into or provided in the contact lens, a gap around or adjacent to the contact lens, or a space behind or adjacent to the contact lens.  
Regarding claim 4,further comprising: a diffusing insert located in the light channel.  
Regarding claim 5, wherein the diffusing insert is a fiber optic block.  
Regarding claim 6,wherein the diffusing insert is a mini-optical diffuser.  
Regarding claim 7, further comprising: a power source in communication with the integrated light source.  
Regarding claim 8, wherein the power source is integrated into the device.  
Regarding claim 9, further comprising: an adjustable optical mask.  
Regarding claim 10, wherein the adjustable optical mask is mechanical, such as an embedded diaphragm.  
Regarding claim 11, wherein the adjustable optical mask is electronic, such as a transparent liquid crystal display (LCD).  
Regarding claim 12, further comprising: a controller providing for selective illumination of the eye.  
Regarding claim 13, wherein the controller is capable of controlling at least one of the brightness, pattern, or timing of the light from the integrated light source.  
Regarding claim 14, further comprising: a plurality of fiber optic cables transmitting light from the integrated light source and providing a ring of illumination through the annular light channel.  
Regarding claim 15, wherein the annular light channel is located behind, around, adjacent to or through the contact lens.  
Regarding claim 16, wherein the annular light channel is a thinning of the contact lens, a portion of the contact lens that differs in power, a gap ground into or provided in the contact lens, a gap around or adjacent to the contact lens, or a space or adjacent to behind the contact lens.  

Claim Rejections - 35 USC § 103
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins (20060146284 A1) in view of Padrick et al (8,550,624 B2).
Regarding claim 1, Collins discloses (refer to figures 1-4) a self-illuminated handheld device (paragraph 0076) for retinal examination of a subject (paragraph 0111 and 0116), said device comprising: a viewing lens (4) (figure 2) (paragraph 0076); a contact lens to be applied to an eye; (i.e., contact lens using , paragraph 0007 and paragraph 0065) an integrated light source (8,2) (paragraph 0076); an annular light channel through which light from the integrated light source is transmitted to the eye; and the integrated light source (paragraph 0121) and the light channel from a central aperture between the viewing lens and the contact lens. 
 Collins discloses all of the claimed limitations except a light baffle separating the integrated light source.
Padrick et al discloses a light baffle (826) with view lens (210) (figures 1-4).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide a light baffle with view lens in to the Collins a self-illuminated handheld device for the purpose of angular measurement of the eye as taught by Padrick et al (column 1. Lines 30-35). 
Regarding claim 2, Collins discloses wherein the annular light channel is located behind, around, adjacent to or through the contact lens (i.e., annular light channel paragraph 0096).  
Regarding claim 3, Collins discloses wherein the annular light channel is a thinning of the contact lens, a portion of the contact lens that differs in power, a gap ground into or provided in the contact lens, a gap around or adjacent to the contact lens, or a space behind or adjacent to the contact lens (paragraph 0096 and paragraph 0170 and paragraph 0106 and paragraph 0111).  
Regarding claim 4, Collins discloses further comprising: a diffusing (14) insert located in the light channel (paragraph 0088).  
Regarding claim 5, Collins discloses  wherein the diffusing insert is a fiber optic block (paragraph 0088).  
Regarding claim 6, Collins discloses wherein the diffusing insert is a mini-optical diffuser (paragraph 0088-0089).  
Regarding claim 7, Collins discloses further comprising: a power source (i.e., power source apply through wires 2A and 2B) in communication with the integrated light source (paragraph 0096).  
Regarding claim 8, Collins discloses wherein the power source is integrated into the device (paragraph 0096).  
Regarding claim 9, Collins discloses further comprising: an adjustable optical mask (paragraph 0116, and to refer to adjust, paragraph 0111). 
Regarding claim 10, Collins discloses wherein the adjustable optical mask (paragraph 0116) is mechanical, such as an embedded diaphragm (paragraph 0020).  
Regarding claim 11, Collins discloses wherein the adjustable optical mask is electronic, such as a transparent liquid crystal display (LCD) (paragraph 0124).  
Regarding claim 16, Collins discloses further comprising: a controller providing for selective illumination of the eye (i.e., using stepping motor6, paragraph 0111).  
Regarding claim 17, Collins discloses wherein the controller is capable of controlling at least one of the brightness, pattern, or timing of the light from the integrated light source (i.e., timing the light , paragraph 0098).  
Regarding claim 18, Collins discloses further comprising: a plurality of fiber optic cables transmitting light from the integrated light source and providing a ring of illumination through the annular light channel (paragraph 0117).  
Regarding claim 19, Collins discloses wherein the annular light channel is located behind, around, adjacent to or through the contact lens (paragraph 0111).  
Regarding claim 20, Collins discloses wherein the annular light channel is a thinning of the contact lens (i.e., contact lens using, paragraph 0007 and paragraph 0065), a portion of the contact lens that differs in power (i.e., paragraph 0008 and paragraph 0170), a gap ground into or provided in the contact lens, a gap around or adjacent to the contact lens, or a space or adjacent to behind the contact lens (i.e., space adjacent to the lens , paragraph 0106 and paragraph 0096). 
Allowable Subject Matter
4.   Claims 12-15 and 16-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.   The following is a statement of reasons for the indication of allowable subject matter:  wherein the device is smaller than about 80mm x 100mm x 40mm and  wherein the device is smaller than about 100 mm^3 and  wherein the device is smaller than about 40mm x 50mm x 20mm and wherein the device is larger than about 40mm x 50mm x 20mm and smaller than about 100mm^3.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/27/2022